IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                 :                      NO. 423
                                       :
         ORDER ADOPTING NEW RULE :                            MAGISTERIAL RULES DOCKET
         217 AND AMENDING RULE 803 :
         AND THE OFFICIAL NOTES TO :
         RULES 304, 503 1205, AND 1206 :
         OF THE PENNSYLVANIA RULES :
         OF CIVIL PROCEDURE BEFORE :
         MAGISTERIAL DISTRICT          :
         JUDGES                        :


                                                ORDER

PER CURIAM

       AND NOW, this 1st day of June, 2018, upon the recommendation of the Minor
Court Rules Committee, the proposal having been submitted without publication pursuant
to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 217 is adopted, Rule 803 is amended, and the Official Notes to Rules 304, 503,
1205, and 1206 of the Pennsylvania Rules of Civil Procedure Before Magisterial District
Judges are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b). The
amendments to Pa.R.C.P.M.D.J. No. 803 shall be effective on November 1, 2018. All
other provisions of this Order shall be effective on July 1, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.